Citation Nr: 0621070	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  04-01 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151(a) 
(West 2002) for a bilateral knee disability, initially 
diagnosed as septic arthritis and currently diagnosed as 
Reiter's syndrome/reactive arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant had credible active service from August 17, 
1976, to August 16, 1979; it has been administratively 
determined that a subsequent period of service from 
August 17, 1979, to October 26, 1983, is not credible service 
due to the statutory bar pertaining to continuous periods of 
absence without leave in excess of 180 days.  See 38 U.S.C.A. 
§ 5303(a)(West 2002).  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

38 U.S.C.A. § 1151 provides that, for claims received by VA 
after October 1, 1997, disability compensation benefits shall 
be awarded for a qualifying additional disability as if that 
additional disability were service-connected.  As pertinent 
to this appeal, a qualifying additional disability exists if 
the disability was not the result of the veteran's willful 
misconduct and was caused by VA hospital care, medical or 
surgical treatment or examination furnished to the veteran 
under any law administered by VA, and the proximate cause of 
the disability was (A) carelessness, negligence, lack of 
proper skill, error in judgment, or a similar instance of 
fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151 (a)(1) 
(West 2002).  


The current claim was received in December 2000, and pertains 
to a bilateral knee disability treated by VA beginning in 
December 1999.  In his substantive appeal (VA Form 9, dated 
in January 2004), the appellant contended that a private 
physician (R.B., M.D.) who treated him for his knee 
disability in 2000-01 had told him that his bilateral knee 
disability was worsened because VA misdiagnosed the problem 
and then put off performing needed knee surgery, which this 
private physician eventually performed in January 2000.  The 
appellant then requested that the RO contact this physician 
and obtain a statement from him supporting the present claim.  
It is well-settled that such hearsay statements setting forth 
an account of what a physician allegedly told a layperson 
like the claimant are not competent medical evidence in 
themselves.  See Robinette v. Brown, 8 Vet. App. 69 (1993).  
Moreover, the relevant medical records have been obtained 
both from Dr. B.'s office and from the Rush-Presbyterian-St. 
Luke's Medical Center, and these private medical records do 
not reflect any information to corroborate the appellant's 
contentions.  

Under these circumstances, the Board believes that it is the 
appellant's obligation and responsibility to obtain and 
submit a supporting statement from Dr. B.  Unfortunately, 
however, he has not been specifically told of this 
evidentiary obligation, which warrants a remand of the 
present appeal in order to safeguard the appellant's due 
process rights.  In addition, if a favorable medical opinion 
by Dr. B. is received from the appellant, then a formal VA 
medical opinion concerning the merits of the claim is also 
warranted.  See 38 C.F.R. § 3.159(c)(4).  

Accordingly, this appeal is remanded to the RO (via the AMC 
in Washington, D.C.) for the following further actions:  

1.  The AMC or the RO should issue a 
letter to the appellant providing him 
with the notice required under 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
pertaining to the current claim, to 
include notice that the appellant should 
submit any pertinent evidence in his 
possession.  This notice should also 
include an explanation of the information 
or evidence needed to establish a 
disability rating and effective date for 
the claim on appeal, as outlined in 
Dingess/Hartmann v. Nicholson, 19 Vet. 
App. 473 (2006).  The appellant should 
also be told in this letter that it is 
his responsibility to obtain and submit a 
medical statement/opinion from Dr. B. in 
support of the current claim since the 
relevant private medical records from Dr. 
B.'s office and from the Rush-
Presbyterian-St. Luke's Medical Center do 
not corroborate the appellant's 
contentions.  This statement should set 
forth Dr. B.'s reasons for asserting (if 
he does assert) that the appellant's 
bilateral knee disability was caused by 
VA hospital care or medical treatment 
furnished to the appellant, and that the 
proximate cause of the disability was 
either carelessness, negligence, lack of 
proper skill, error in judgment, or a 
similar instance of fault on the part of 
VA in furnishing the hospital care or 
medical treatment in question; or an 
event not reasonably foreseeable.  Dr. B. 
should also be requested by the appellant 
to specifically identify the VA medical 
treatment records (if any) which he has 
reviewed and which support his opinion, 
and to provide the complete rationale for 
his medical opinion in support of the 
appellant's claim.  The appellant should 
be accorded a reasonable period of time 
in which to submit this medical evidence.  

2.  If, and only if, a favorable medical 
opinion by Dr. B. or another competent 
medical authority supporting the current 
claim is received from the appellant 
within a reasonable period of time, the 
AMC or the RO should next refer the 
entire claims file to a VA physician with 
appropriate expertise for review and 
preparation of a comprehensive medical 
opinion as to whether it is at least as 
likely as not (50% or greater 
probability) that the appellant's 
bilateral knee disability was caused or 
worsened by VA hospital care or medical 
treatment furnished to the appellant, and 
that the proximate cause of this 
bilateral knee disability was either 
carelessness, negligence, lack of proper 
skill, error in judgment, or a similar 
instance of fault on the part of VA in 
furnishing the hospital care or medical 
treatment in question; or an event not 
reasonably foreseeable.  The complete 
rationale for this medical opinion should 
also be included.  

3.  After all appropriate development has 
been completed, the AMC or the RO should 
readjudicate the current claim on a de 
novo basis without reference to prior 
adjudications since September 2002.  

If any benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matter while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  




	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


